Ingraham, J.:
I concur with Hr. Justice Patterson and I also think the allowance of interest was not justified. The fund was in court, and the plaintiff is not entitled to interest on the amount due him, except such interest as has been earned by the fund in court. The defendant has received no part of the award, except the amount paid to Field, and to that amount he was entitled. The question as to who was entitled to the balance in the hands of the city and afterwards paid into court was the question involved and it was error to charge the defendant interest on the amount deposited in court the title to which was to be determined by the judgment.
Judgment reversed and new trial ordered, with costs to appellants to abide event.